OPINION of the Court.
Kirkpatrick C. J.
There is no state of demand sent up on the return of this certiorari. This of itself is a sufficient ground for reversal; for we can never affirm a judgment without seeing that there is a lawful cause of action, upon which it is grounded.
But, besides this. Upon looking into the transcript, . . ,, ., ,, , and other papers accompanying the same, it appears that one Davis had recovered a judgment against this Henry Harris, but when, or for *how much, does not appear; that an execution was issued thereupon, and put into the hands of Champion, the defendant, who was then a constable, to be executed ; that Davis, so long ago as the 26th of October 1810, recovered a judgment against Champion for the amount of this execution, for his neglecting to execute the same; and that Champion, now, on the 8th of October 1817, brought this action to recover back this money against Harris.
The constable neglecting to do his duty, and subjecting himself to a heavy penalty, even the whole amount *173of the execution, does not thereby acquire a right of action against the defendant. He cannot, without defendant’s request, pay money for him or otherwise take upon himself his liabilities, and thereby create a duty to himself, upon which he can maintain a suit at law. He cannot change the defendant’s responsibility by his own misconduct and neglect. This principle is not only clear in itself, but it has been repeatedly recognized by the decisions of this court.
Let this judgment, therefore, be reversed.